Citation Nr: 9917926	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  96-47 587	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for vesicorenal reflux, 
grade III, post operative bilateral ureteroneocystostomy with 
pyelonephritis, currently evaluated 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel

INTRODUCTION

The veteran had active military service from December 1979 to 
October 1983.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Little Rock Regional Office (RO) October 1995 rating decision 
denying a rating in excess of 30 percent for his service-
connected vesicorenal reflux, grade III, post operative 
bilateral ureteroneocystostomy with pyelonephritis.  In March 
1998, the case was remanded to the RO for additional 
development of the evidence.


REMAND

In the March 1998 remand, the RO was requested, in pertinent 
part, to afford the veteran a VA genitourinary examination to 
determine the severity of his service-connected vesicorenal 
reflux, post operative bilateral ureteroneocystostomy with 
pyelonephritis.  

While the available post-March 1998 remand record includes a 
June 25, 1998 computer-generated printout revealing that the 
veteran failed to report for genitourinary examination 
(apparently scheduled on that date), the record does not 
contain a copy of the notification letter to the veteran 
informing him of the time and place of such examinations, of 
his duty to report for same pursuant to 38 C.F.R. § 3.326(a) 
(1998), and of the consequences of his failure to report for 
the scheduled examination under 38 C.F.R. § 3.655 (1998).  
This matter has not escaped his representative's attention 
(see June 1999 written presentation to the Board).  The Board 
notes that the June 25, 1998 printout indicates that numerous 
attempts were made to contact the veteran on the telephone 
and messages were left on his answering machine, but he 
nevertheless failed to report for the examination.  An April 
29, 1998 letter from the RO, addressed to the veteran at his 
address of record, notified him that he would be informed by 
separate letter of the time and place of his upcoming 
examination; he was also informed that if he failed to report 
for the examination, his claim would be decided based on the 
evidence of record.

In view of the foregoing, this case is REMANDED for the 
following action:  

1.  The RO must supply for the record a 
copy of the notification letter to the 
veteran informing him to report for his 
VA genitourinary examination, scheduled 
for June 25, 1998; any official report 
of contact by telephone from RO 
personnel concerning the above scheduled 
examination should likewise be added to 
the record, if available.

2.  Only if a copy of the notification 
letter is unavailable for association 
with the claims folder, the veteran 
should be afforded another opportunity 
to report for VA genitourinary 
examination to determine the nature and 
severity of his service-connected 
vesicorenal reflux, post operative 
bilateral ureteroneocystostomy with 
pyelonephritis.  When scheduling the 
examination, the veteran must be 
notified at his last known address of 
record, of the time and place of the 
examination, his duty to report for same 
under 38 C.F.R. § 3.326(a), and the 
consequences of his failure to report.  
38 C.F.R. § 3.655(b); Connolly v. 
Derwinski, 1 Vet. App. 566 (1991).  A 
copy of the notification letter to the 
veteran must be documented in the claims 
folder.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should be asked to comment on 
the severity of all manifestations of 
his genitourinary disability; 
specifically, an assessment should be 
made by the examiner as to whether a 
voiding dysfunction or urinary tract 
infection is his predominant problem, 
and any sign or symptom of such voiding 
dysfunction, urinary tract infection, 
obstructed voiding or urinary frequency 
should be described in detail.  All 
necessary testing should be performed.  
The veteran's claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should also be asked to provide 
an opinion as to what effect the 
veteran's disability has on his ability 
to work.  

3.  The RO should carefully review the 
examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinion, remedial action 
should be undertaken.  Stegall v. West, 
11 Vet. App. 268 (1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims (the 
Court) for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.


	(CONTINUED ON NEXT PAGE)




Thereafter, if the benefit sought on appeal is not granted, 
the veteran and his representative should be provided a 
supplemental statement of the case and afforded an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


